Title: From Thomas Jefferson to Bernard Peyton, 20 February 1824
From: Jefferson, Thomas
To: Peyton, Bernard


Dr Sir
Monto
20. 24.
I received yesterday your’s of the 16th and  by the mail which goes tomorro. morng I have written on the subject with all my heart and soul, and have said that I would desire you in the moment of the occurrence to address a letter  of informn directly to himself that no time may be lost by it’s passing thro’ me. do not wait for documents, only say that they shall follow:  they will be desired  merely to be used as a justifn. I think you may be of good heart. ever & affectly yoursTh:J.